Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered October 28, 1993, resentencing defendant, upon his plea of guilty to robbery in the second degree, to a term of 5 to 15 years, unanimously affirmed.
The court properly exercised its discretion in enhancing defendant’s sentence without providing him an opportunity to withdraw his plea, in view of his subsequent arrests and a courtroom outburst that resulted in injuries to several court officers (see, People v Colon, 200 AD2d 492). We find that the court’s statement at the original plea proceeding, where imposition of the sentence was deferred, that "[defendant] would have to prove to the court that he should not be sent to state prison” put defendant on notice that the commission of further crimes would result in a harsher sentence (see, supra), and that the court actually warned defendant to expect a sentence of 5 to 15 years. Defendant’s claim that the enhanced sentence was a vindictive response to his successful appeal from his first sentence of V-h to years (194 AD2d 384) is without merit, the court having provided appropriate reasons (159 Misc 2d 469) justifying further enhanced sentence (see, People v Barnes, 219 AD2d 527), including defendant’s misconduct between the first and second sentencings. Concur — Wallach, J. P., Ross, Williams and Mazzarelli, JJ.